Citation Nr: 0740135	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  04-10 333	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals decision of January 
30, 1990, that denied increased evaluations for service-
connected disabilities and a total rating due to 
unemployability, should be revised or reversed on grounds of 
clear and unmistakable error.

(The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
is the subject of a separate decision under a different 
docket number.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
August 1950 and from February 1951 to August 1953.  He died 
in October 1997.  The moving party is his surviving spouse.

The moving party seeks revision or reversal of the January 
1990 Board of Veterans' Appeals (Board) decision to the 
extent it denied entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

In September 2006, the AMC issued a rating decision denying 
the claims of clear and unmistakable error (CUE) in prior 
rating decisions in August 1974 and May 1978.  There was no 
appeal filed of this decision.  


FINDINGS OF FACT

1.  In a January 30, 1990, decision, the Board denied 
entitlement to increased ratings for multiple service-
connected disabilities and a TDIU.  

2.  The January 30, 1990, decision by the Board was 
reasonably supported by the evidence then of record and was 
consistent with VA law and regulations then in effect.

3.  There was a tenable basis for the Board's January 30, 
1990, decision.





CONCLUSION OF LAW

The January 30, 1990, Board decision denying entitlement to 
increased ratings for multiple service-connected disabilities 
and a total disability rating based on individual 
unemployability does not contain clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
moving party's allegations of CUE.  The United States Court 
of Appeals for Veterans Claims (Court) has determined that 
CUE claims are not conventional appeals.  Rather, such claims 
are requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits.  Instead, 
that claimant is collaterally attacking a final decision.  
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).

Pertinent Law and Regulations

Board CUE

A final decision by the Board is subject to revision on the 
grounds of CUE. If evidence establishes such error, the prior 
Board decision shall be reversed or revised.  See 38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1400 (2007).

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy this requirement. Motions that fail to comply with 
these requirements shall be dismissed without prejudice to 
re-filing.  See 38 C.F.R. § 20.1404(b) (2007); see also 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a) (2007); see also Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  See 38 C.F.R. 
§ 20.1403(b) and (c) (2007); see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

Analysis

The moving party's representative argues that the Board's 
January 1990 decision was clearly erroneous because the 
evidence of record at the time, specifically the veteran's 
January 1989 hearing testimony and a 1987 psychiatric 
examination,  indicated that the veteran was unable to work 
due to a combination of his service-connected disabilities.  
In a Written Brief Presentation submitted in September 2007, 
the representative maintains:

The January 1980 BVA decision contains 
CUE.  The Board determined, without any 
supportive evidence in the record, that 
the veteran was able to obtain and retain 
substantially gainful employment because 
"it appears he is currently able to 
function at various odd jobs around his 
farm."  To the contrary, during the 
hearing testimony given in January 1989, 
the veteran clearly stated that he was 
unable to run the "small farm" and that 
his daughters and son were running the 
farm. . . . Contrary to the Board's 
implication, there was no evidence of 
record that the veteran was able to run a 
farm or engage in substantially gainful 
employment.  The veteran's own statements 
and the doctor's summary of the veteran's 
life completely contradict the Board's 
conclusion as to entitlement to TDIU.  

In addition, the Board violated 38 C.F.R. 
4.16(a) and considered the veteran's non-
service-connected disabilities in making 
its determination concerning entitlement 
to TDIU.  

After having carefully considered the Brief, the Board finds 
that the representative's contentions concerning evidence of 
unemployability amount to a disagreement as to how the 
evidence extant at the time of the January 1990 Board 
decision was weighed and evaluated.  Such a disagreement 
cannot constitute a valid claim of CUE.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993) ("to claim CUE on the basis that 
previous adjudicators had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE"); see also Russell, supra (to same effect).  To address 
the representative's argument, the Board would have to engage 
in reevaluating each piece of evidence of record in January 
1990 to determine how probative it is, in pursuit of reaching 
its own conclusion as to whether the veteran was 
unemployable.  Such an inquiry requires weighing and 
evaluating evidence which, as stated above, cannot constitute 
a valid claim of CUE.  See 38 C.F.R. § 20.1403(d).

The Board notes that the 1990 Board decision contained a 7-
page evidentiary section, including a detailed description of 
a September 1987 VA psychiatric examination.  The Board also 
noted the veteran's 1989 testimony, including his assertion 
that there were some days when he just did not get out of 
bed.  

The Board does not necessarily disagree that reasonable minds 
could have differed as to whether the veteran was 
unemployable.  However, this is not the applicable test for 
CUE.  As explained above, mere disagreement with the Board's 
evidentiary conclusions cannot amount to a valid CUE claim.  
At most, the moving party and her representative are 
expressing disagreement as to how the Board weighed the 
evidence in its January 1990 decision.  When reasonable minds 
can differ, it cannot be said there was an undebatable error, 
which is the kind of error required for a finding of CUE.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

The Board further notes in passing that based on the evidence 
of record at the time of the decision, the Board's decision 
was not undebatably erroneous.  While acknowledging that the 
veteran's service-connected disabilities had significantly 
interfered with his employment activities over the years, the 
Board did not find that the veteran was unemployable solely 
as a result of these disabilities.  In this regard, the Board 
noted that the evidence reflected that the degree of 
psychiatric disability was only mild.  In addition, the 
multiple scars were asymptomatic while the skeletal joints 
showed normal ranges of motion .  The left radial nerve 
showed no more than mild nerve damage.  The Board did not 
find that such findings rendered the veteran unemployable.  
This conclusion does not appear to be clearly erroneous.

The Board notes that while mention was made in the decision 
of the veteran's non-service-connected conditions, there is 
no indication that such disabilities played any role in the 
Board's decision to deny the claim.  In fact, the Board 
simply stated "We note that he has nonservice-connected 
disabilities which include hypertension, angina and diabetes 
mellitus."  See January 1990 Board decision, page 14.  

In summary, for the reasons and bases expressed above the 
Board finds, that the January 1990 decision did not contain 
CUE.  The motion is accordingly denied.


ORDER

The motion to revise or reverse the January 30, 1990, Board 
decision on the basis of clear and unmistakable error is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


